 

Exhibit 10.1

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”) is
dated as of October 29, 2018, and executed by STRATEGIC STORAGE OPERATING
PARTNERSHIP II, L.P. and certain affiliated entities signatory hereto
(hereinafter, collectively, “Borrower”), the Lenders, and KEYBANK NATIONAL
ASSOCIATION, (hereinafter, the “Administrative Agent”), for itself and for the
Lenders in consideration of mutual covenants contained herein and benefits to be
derived herefrom.  Unless otherwise defined herein, capitalized terms used
herein shall have the same meaning provided for in the Credit Agreement.

RECITALS

WHEREAS, Borrower, Administrative Agent and Lenders are parties to that certain
Amended and Restated Credit Agreement dated December 22, 2015, as amended by
that certain First Amendment and Joinder to Amended and Restated Credit
Agreement dated as of February 18, 2016 and that certain Second Amendment to
Amended and Restated Credit Agreement dated as of July 21, 2016 (as amended, the
“Credit Agreement”), whereby the Lenders have agreed to make loans to Borrower
in accordance with the terms and conditions of the Credit Agreement; and

WHEREAS, Borrower, Administrative Agent, and the Lenders, have agreed, on the
conditions provided for herein, to amend certain terms and provisions of the
Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower, the Administrative Agent and the Lenders hereby covenant
and agree as follows:

1.Amendment to Credit Agreement.  The Credit Agreement is hereby amended as
follows:

 

(a)

The definition of Maturity Date in the Credit Agreement is hereby deleted in its
entirety and shall be replaced by the following:

““Maturity Date” means February 20, 2019, subject to extension pursuant to
Section 2.20.”

 

2.As of the date hereof and in accordance with Section 2.08(b) of the Original
Credit Agreement, Borrower hereby reduces the amount of the Commitment pursuant
to the Original Credit Agreement to $110,000,000.00.  In connection therewith
Schedule 2.01 of the Original Credit Agreement is hereby replaced with Schedule
2.01 attached hereto and made a part hereof.  

3.Extension Fee.  Borrower and Administrative Agent hereby agree that in
connection with the extension of the Loan pursuant to this Amendment, Borrower
shall pay an extension fee in an amount equal to $82,500.00 (seven and one-half
(7.5) basis points of the aggregate Commitments of the Lenders).

4.Additional Representations and Warranties.  Each Borrower represents and
warrants as follows:

 

(a)

It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

 

(b)

This Amendment has been duly executed and delivered by each Borrower and
constitutes such Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms.

 

(c)

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by Borrowers
of this Amendment.

-1-

--------------------------------------------------------------------------------

 

 

(d)

The representations and warranties contained in Article III of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof, with the same force and effect as if made on and as of the date hereof
(except for any representations and warranties that expressly refer to another
date, which shall be true and correct in all material respects as of such date).

 

(e)

No Event of Default or Default under the Credit Agreement has occurred and is
continuing on the date hereof.

5.Continuing Validity.  Except as expressly amended hereby, the remaining terms
and conditions of the Credit Agreement shall continue in full force and
effect.  All future references to the “Credit Agreement” shall be deemed to
include references to the Credit Agreement, as amended by this Amendment

6.Successors and Assigns.  This Amendment shall be binding upon and inure to the
benefit of the successors and assigns of the parties hereto.

7.Multiple Counterparts.  For the purpose of facilitating the execution of this
Amendment as herein provided and for other purposes, this Amendment may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute and be one and the same instrument.  Signatures delivered by
facsimile or PDF shall have the same legal effect as originals.

8.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURE PAGES TO FOLLOW]

 

-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as a sealed instrument as of the date first written
above.

 

BORROWER:

 

STRATEGIC STORAGE OPERATING PARTNERSHIP II, L.P.

a Delaware limited partnership

 

By:Strategic Storage Trust II, Inc.,

a Maryland corporation, its General Partner

 

 

By:/s/ H. Michael Schwartz

Name:H. Michael Schwartz

Title:Chief Executive Officer

 

 

SST II 1401 ENTERPRISE ST, LLC,

SST II 1900 BELLBROOK AVE, LLC,

SST II 700 RUSSELL RD, LLC,

SST II 21 KINGS CHAPEL DR, LLC,

SST II 1325 BENDEN WAY, LLC,

SST II 1840 VICTORIA ST, LLC,

SST II 1880 WILLIAMSBURG PIKE, LLC,

SST II 4950 WESTERN AVE, LLC,

SST II 660 GARDEN HWY, LLC,

SST II 525 SW SOUTH MACEDO BLVD, LLC,

each a Delaware limited liability company

 

By:Strategic Storage Trust II, Inc.,

a Maryland corporation, its Manager

 

 

By:/s/ H. Michael Schwartz

Name:H. Michael Schwartz

Title:Chief Executive Officer

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 




[Signature Page to Third Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

SST II 19240 HWY 12, LLC,

SST II 590 E SILVERADO RANCH BLVD, LLC,

SST II 9890 POLLOCK DR, LLC,

SST II 6318 W SAHARA AVE, LLC,

SST II ROSSVILLE BLVD, LLC,

SST II 6950 S GARTRELL RD, LLC,

SST II 10325 W BROWARD BLVD, LLC,

SST II 1341 S STATE RD 7, LLC,

SST II 7755 PRESERVE LN, LLC,

SST II 501 NW BUSINESS CENTER DR, LLC,

SST II 10451 NW 33RD ST, LLC,

each a Delaware limited liability company

 

By:Strategic Storage Trust II, Inc.,

a Maryland corporation, its Manager

 

 

By:/s/ H. Michael Schwartz

Name:H. Michael Schwartz

Title:Chief Executive Officer

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 




[Signature Page to Third Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT AND LENDER:

 

KEYBANK NATIONAL ASSOCIATION

 

 

By:/s/ Christopher T. Neil

Name:Christopher T. Neil

Title:Vice President

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

[Signature Page to Third Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

LENDERS:

 

TEXAS CAPITAL BANK, N.A.

 

 

By:/s/ Brett Walker

Name:Brett Walker

Title:Senior Vice President

 

 

COMERICA BANK

 

 

By:/s/ Charles Weddell

Name:Charles Weddell

Title:Vice President

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

By:/s/ Michael F. Diemer

Name:Michael F. Diemer

Title:Vice President

 

 

 

 

 

[Signature Page to Third Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

GUARANTOR CONFIRMATION

 

The undersigned hereby acknowledges and consents to the foregoing Third
Amendment to Amended and Restated Credit Agreement and acknowledges and agrees
that the undersigned remains obligated for the various obligations and
liabilities of Borrower to the Administrative Agent and the Lenders under the
Amended and Restated Credit Agreement dated December 22, 2015, as provided for
in that certain Amended and Restated Guaranty dated December 22, 2015, executed
by the undersigned.

 

 

STRATEGIC STORAGE TRUST II, INC.,

a Maryland corporation

 

 

By:/s/ H. Michael Schwartz

Name:H. Michael Schwartz

Title: Chief Executive Officer

 